          Case 15-33510 Document 76 Filed in TXSB on 11/17/20 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                       ENTERED
                                                                                                       11/17/2020

IN RE:                                                                         CASE NO. 15−33510
Colllins Olorondu and Juliana Chiaka Olorondu                                  CHAPTER 13
      Debtor(s)

            ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

75 − Motion to Deposit Funds into the Court Registry Filed by Trustee William E. Heitkamp (Attachments: #
                                 1 Proposed Order) (Heitkamp, William)

    These unclaimed funds may be deposited into the Registry of the Court:

                          Amount: $ 6,178.27
                          Owed to: WELLS FARGO


    Signed and Entered on Docket: 11/17/20.

                                                    by: Kristy Love
                                                        Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
